DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-19 and 21 recite(s) comparing torque profiles. This judicial exception is not integrated into a practical application because there is no mention of practically implementing the result of the comparison. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation of comparing torque profiles, as drafted, is a process that, under its broadest reasonable interpretation, is a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisch U.S. PGPub 2016/0107407.
Regarding claims 1, 16 and 21, Reisch discloses a method for determining at least one forming process characteristic of a servo press, the method comprising: determining a torque profile of a motor of the servo press, said torque profile belonging to a first cycle (e.g. cycle of maximum torque) of the servo press, and the first cycle describing a forming process without an item (e.g. no-load) to be processed by the servo press (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58); determining a torque profile of the motor of the servo press, said torque profile belonging to a second cycle (e.g. cycle of actual drive torque) of the servo press, a second cycle describing a forming process with an item to be processed by the servo press (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58); and comparing the torque profile belonging to the first cycle with the torque profile belonging to the second cycle to ascertain the at least one forming process characteristic (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). Regarding claims 16 and 21, Reisch discloses an analysis unit for ascertaining a forming process characteristic of a servo press, comprising: a processor; memory accessed by the processor (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58).
Regarding claim 2, Reisch discloses the method as claimed in claim 1, wherein the torque profile belonging to the first cycle is determined via a measurement one of (i) on the servo press and (ii) on a 
Regarding claim 3, Reisch discloses the method as claimed in claim 1, wherein the torque profile belonging to the first cycle is determined via a calculation based on a model (e.g. simulation) of the servo press (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claim 4, Reisch discloses the method as claimed in claim 3, wherein the model is a mechatronic model (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claim 5, Reisch discloses the method as claimed in claim 1, wherein the torque profile belonging to the second cycle is determined via a measurement on the servo press (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claim 6, Reisch discloses the method as claimed in claim 1, wherein a forming force over distance (e.g. force over length) or over time is ascertained as the forming process characteristic (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claim 7, Reisch discloses the method as claimed in claim 1, wherein a maximum forming force is ascertained as the forming process characteristic (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claim 8, Reisch discloses the method as claimed in claim 1, wherein an energy applied per stroke (e.g. energy that can be maximally retrieved per stroke) is ascertained as the forming process characteristic (e.g. pg. 3, ¶32). 
Regarding claim 9, Reisch discloses the method as claimed in claim 1, wherein a forming power over distance (e.g. force over length) or over time is ascertained as the forming process characteristic (e.g. pg. 3, ¶32). 

Regarding claim 13, Reisch discloses the method as claimed in claim 1, wherein the torque profile belonging to the first cycle of the servo press is corrected via a noise transfer function, taking into account measurable system deviations of a drive controller (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claim 14, Reisch discloses the method as claimed in claim 1, wherein the torque profile belonging to the second cycle of the servo press is corrected by means of a noise transfer function, taking into account measurable system deviations of a drive controller (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claim 15, Reisch discloses the method as claimed in claim 1, wherein the ascertained forming process characteristic is compared to at least one of (i) at least one reference forming process characteristic and (ii) a range of reference forming process characteristics, and an indication is triggered if the comparison yields a deviation or a deviation by a predetermined threshold value (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claim 17, Reisch discloses the analysis unit as claimed in claim 16, wherein the analysis unit is integrated in a servo press controller (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 
Regarding claims 18 and 19, Reisch discloses the analysis unit as claimed in claim 16, further comprising: an indication unit for indicating an ascertained deviation of the ascertained forming process characteristic from one of (i) a reference forming process characteristic and (ii) a range of reference forming process characteristics (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58). 

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liasi et al. U.S. PGPub 2008/0178676.
Regarding claim 20, Liasi discloses an analysis unit comprising: a processor; memory accessed by the processor; an interface to an edge device or a cloud service for at least one of: transmitting one of (i) ascertained forming process characteristics and (ii) ascertained forming process characteristics and associated servo press characteristics, (iii) material characteristics and (iv) process characteristics (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58) and receiving one of (i) reference forming process characteristics and (ii) suggested action data based on transmitted ascertained forming process characteristics, said suggested action data having been evaluated by the cloud service (e.g. pg. 2-3, ¶18-19, 30 and 32-33; pg. 4-5, ¶51 and 56-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






CK
February 26, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116